Order entered September 22, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00771-CV

                         LASHONDA SMITH, Appellant

                                          V.

                         ROY GONZALEZ, III, Appellee

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-16-11456

                                      ORDER

      This appeal was abated September 12, 2022 due to bankruptcy. Asserting

the stay has been lifted by the Bankruptcy Court, appellant has filed an unopposed

motion to reinstate the appeal and for extension of time to pay for the record.

Attached to the motion is a copy of an order from the Bankruptcy Court granting

the parties’ motion to approve their agreement to lift the stay “to permit [appellant]

to liquidate her claims against [appellee] to finality in the State Court . . . or any

court of appropriate jurisdiction.” See TEX. R. APP. P. 8.3.(a).
      We GRANT the motion, REINSTATE the appeal, and ORDER appellant

to file written verification of payment for the record no later than October 7, 2022.

                                              /s/    ROBERT D. BURNS, III
                                                     CHIEF JUSTICE